DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upright section pivotally coupled to the surface treatment head, specifically the pivotally coupling part found in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "to float relative to the body" in claims 5, 6, 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 ,6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 5 ,6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the first or second agitator can float relative to the body. There is no structure defined in the claims that provides how the agitators “float” relative to the body. For examination purposes, the examiner will treat “float” as being any movement up, down, left or right by the agitators.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smellie (US 1891504) in view of Afrouzi et al. (US 2019/0204851), hereinafter Afrouzi.
Regarding Claim 1, Smellie discloses or teaches a first agitator (fig. 1, item 11); a second agitator (fig. 1, item 11); and a drive system configured to cause the second agitator to rotate concurrently with the first agitator, (fig. 1, item 3, motor casing housing a driving motor, page 3, lines 25-55).
Smellie does not explicitly state or show a first magnetic gear and a second magnetic gear.  However, Afrouzi teaches a first magnetic gear and a second magnetic gear (fig. 7A, para. [0062]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gears in Smellie with magnetic gears as in Afrouzi, because having first and second magnetic gears used in the drive system overcome the issues of mechanical gears such as friction losses, lubrication issues, heat, vibration, and noise.
Regarding Claim 2, Smellie discloses or teaches an agitator motor configured to cause the first agitator to rotate (fig. 1, item 3, motor casing housing a driving motor, page 3, lines 25-55).
Regarding Claim 10, Smellie discloses or teaches the first gear is coupled to the first agitator and the second gear is coupled to the second agitator (fig. 5).
Smellie does not explicitly state or show the first magnetic gear is coupled to the first agitator and the second magnetic gear is coupled to the second agitator.  However, Afrouzi teaches a first magnetic gear and a second magnetic gear (fig. 7A, para. [0062]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gears in Smellie with magnetic gears as in Afrouzi, because having first and second magnetic gears used in the drive system overcome the issues of mechanical gears such as friction losses, lubrication issues, heat, vibration, and noise.

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smellie (US 1891504) in view of Afrouzi et al. (US 2019/0204851), hereinafter Afrouzi, as applied to claim 1, in further view of Roney et al. (US 2005/0172447), hereinafter Roney.
Regarding Claim 3, Smellie as modified by Afrouzi does not explicitly state or show the first and second agitators rotate at different speeds.  However, Roney teaches first and second agitators rotate at different speeds (fig. 4, items 38a and 38b, para. [0009, 0032-0036].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the drive system in Smellie as modified by Afrouzi with first and second agitators rotate at different speeds as in Roney, because having agitators rotate at different speeds allows to provide optimum and efficient cleaning efficiency (para. [0036]).
Regarding Claim 4, Smellie as modified by Afrouzi does not explicitly state or show the first and second agitators rotate in same direction.  However, Roney teaches first and second agitators rotate in same direction (fig. 4, items 38a and 38b, para. [0036].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agitators’ rotation direction in Smellie as modified by Afrouzi with first and second agitators rotate in same direction as in Roney, because having agitators rotate in same direction allows for deeper cleaning since the second agitator makes a second pass on a surface in the same direction.
Regarding Claim 9, Smellie as modified by Afrouzi does not explicitly state or show the first and second agitators have different diameters.  However, Roney teaches first and second agitators have different diameters (fig. 4, items 38a and 38b, para. [0002, 0005-0009, 0024, 0036].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agitators’ diameters in Smellie as modified by Afrouzi with first and second agitators having different diameters as in Roney, because having agitators having different diameters allows for different footprints and different cleaning characteristics which provide good cleaning action for a broader range of dirt and debris (para. [0024]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smellie (US 1891504) in view of Afrouzi et al. (US 2019/0204851), hereinafter Afrouzi, as applied to claim 1, in further view of Thorne et al. (US 10925448), hereinafter Thorne.
Regarding Claim 5, Smellie discloses or teaches a body (fig. 1) and the first agitator and the second agitator being rotatably coupled to the body (fig. 1).
Smellie as modified by Afrouzi does not explicitly state or show at least one of the first agitator or the second agitator is configured to float relative to the body.  However, Thorne teaches at least one of the first agitator or the second agitator is configured to float relative to the body  (fig. 5, item 154 floats item 120 in the direction indicated by item 2, Col. 6 lines 1-16). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify an agitator in Smellie as modified by Afrouzi with at least one of the first agitator or the second agitator configured to float relative to the body as in Thorne, because having one agitator float relative to the body allows for partially sealing the front side of the suction conduit to a surface and directing debris to the suction conduit (Col. 2 lines 4-14).
Regarding Claim 6, Smellie as modified by Afrouzi does not explicitly state or show the first agitator is configured to float relative to the body independent of the second agitator.  However, Thorne teaches the first agitator is configured to float relative to the body independent of the second agitator (fig. 5, item 154 floats item 120 in the direction indicated by item 2, Col. 6 lines 1-16). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify an agitator in Smellie as modified by Afrouzi with the first agitator is configured to float relative to the body independent of the second agitator as in Thorne, because having one agitator float relative to the body allows for partially sealing the front side of the suction conduit to a surface and directing debris to the suction conduit (Col. 2 lines 4-14).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smellie (US 1891504) in view of Afrouzi et al. (US 2019/0204851), hereinafter Afrouzi.
Regarding Claim 11, Smellie discloses or teaches an upright section (fig. 1, item 12), a surface treatment head (fig. 1, item 1), surface treatment head pivotally coupled to the upright section (fig. 1, screw attached item 12 to the main body which is connected to the surface treatment head), a first agitator (fig. 1, item 11); a second agitator (fig. 1, item 11); and a drive system having a first gear (fig. 5, item 30) coupled to the first agitator and a second gear (fig. 5, item 30) coupled to the second agitator, a rotation of the first gear causing a corresponding rotation of the second gear (fig. 5, page 3 lines 25-55, since both gears are connected by the shaft if one rotates it would cause the other to rotate).
Smellie does not explicitly state or show a first magnetic gear and a second magnetic gear.  However, Afrouzi teaches a first magnetic gear and a second magnetic gear (fig. 7A, para. [0062]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gears in Smellie with magnetic gears as in Afrouzi, because having first and second magnetic gears used in the drive system overcome the issues of mechanical gears such as friction losses, lubrication issues, heat, vibration, and noise.
Regarding Claim 12, Smellie discloses or teaches an agitator motor configured to cause the first agitator to rotate (fig. 1, item 3, motor casing housing a driving motor, page 3, lines 25-55).

Claims 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smellie (US 1891504) in view of Afrouzi et al. (US 2019/0204851), hereinafter Afrouzi, as applied to claim 11, in further view of Roney et al. (US 2005/0172447), hereinafter Roney.
Regarding Claim 13, Smellie as modified by Afrouzi does not explicitly state or show the first and second agitators rotate at different speeds.  However, Roney teaches first and second agitators rotate at different speeds (fig. 4, items 38a and 38b, para. [0009, 0032-0036].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the drive system in Smellie as modified by Afrouzi with first and second agitators rotate at different speeds as in Roney, because having agitators rotate at different speeds allows to provide optimum and efficient cleaning efficiency (para. [0036]).
Regarding Claim 14, Smellie as modified by Afrouzi does not explicitly state or show the first and second agitators rotate in same direction.  However, Roney teaches first and second agitators rotate in same direction (fig. 4, items 38a and 38b, para. [0036].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agitators’ rotation direction in Smellie as modified by Afrouzi with first and second agitators rotate in same direction as in Roney, because having agitators rotate in same direction allows for deeper cleaning since the second agitator makes a second pass on a surface in the same direction.
Regarding Claim 19, Smellie as modified by Afrouzi does not explicitly state or show the first and second agitators have different diameters.  However, Roney teaches first and second agitators have different diameters (fig. 4, items 38a and 38b, para. [0002, 0005-0009, 0024, 0036].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agitators’ diameters in Smellie as modified by Afrouzi with first and second agitators having different diameters as in Roney, because having agitators having different diameters allows for different footprints and different cleaning characteristics which provide good cleaning action for a broader range of dirt and debris (para. [0024]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smellie (US 1891504) in view of Afrouzi et al. (US 2019/0204851), hereinafter Afrouzi, as applied to claim 11, in further view of Thorne et al. (US 10925448), hereinafter Thorne.
Regarding Claim 15, Smellie discloses or teaches a body (fig. 1) and the first agitator and the second agitator being rotatably coupled to the body (fig. 1).
Smellie as modified by Afrouzi does not explicitly state or show at least one of the first agitator or the second agitator is configured to float relative to the body.  However, Thorne teaches at least one of the first agitator or the second agitator is configured to float relative to the body  (fig. 5, item 154 floats item 120 in the direction indicated by item 2, Col. 6 lines 1-16). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify an agitator in Smellie as modified by Afrouzi with at least one of the first agitator or the second agitator configured to float relative to the body as in Thorne, because having one agitator float relative to the body allows for partially sealing the front side of the suction conduit to a surface and directing debris to the suction conduit (Col. 2 lines 4-14).
Regarding Claim 16, Smellie as modified by Afrouzi does not explicitly state or show the first agitator is configured to float relative to the body independent of the second agitator.  However, Thorne teaches the first agitator is configured to float relative to the body independent of the second agitator (fig. 5, item 154 floats item 120 in the direction indicated by item 2, Col. 6 lines 1-16). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify an agitator in Smellie as modified by Afrouzi with the first agitator is configured to float relative to the body independent of the second agitator as in Thorne, because having one agitator float relative to the body allows for partially sealing the front side of the suction conduit to a surface and directing debris to the suction conduit (Col. 2 lines 4-14).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smellie (US 1891504) in view of Afrouzi et al. (US 2019/0204851), hereinafter Afrouzi, as applied to claim 11, in further view of Vassanelli et al. (WO 2011/077273), hereinafter Vassanelli.
Regarding Claim 20, Smellie as modified by Afrouzi does not explicitly state or show the first agitator is cantilevered.  However, Vassanelli teaches the first agitator is cantilevered (fig. 3, item 51a, page 5 lines 22-25 and claim 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first agitator in Smellie as modified by Afrouzi with the first agitator being cantilevered as in Vassanelli, because having the first agitator being cantilevered allows less material cost for production since it doesn’t require material to lock in the agitator at both ends.

Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                 




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723